Citation Nr: 1755589	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-18 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome, to include on the basis of an undiagnosed illness.

2. Entitlement to irritable bowel syndrome, to include on the basis of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R. Y.



ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990 and from September 1990 to November 1991, to include service in the Persian Gulf War.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a travel Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.

The Board previously remanded this claim in June 2016 for additional development.  Such development has been completed and these matters are returned to the Board for further consideration.  

The Board notes that a September 2017 rating decision granted the Veteran's claim of entitlement to service connection for chronic skin rashes.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).









FINDINGS OF FACT

1. The Veteran does not have chronic fatigue syndrome (CFS).

2. The Veteran's fatigue and sleep disturbance symptoms have been attributed to his service-connected posttraumatic stress disorder (PTSD).

3. The Veteran does not have irritable bowel syndrome (IBS).

4. The Veteran's gastrointestinal symptoms have been attributed to a medical diagnosis (i.e., Gastroesophageal reflux disease (GERD) and colon polyps).


CONCLUSIONS OF LAW

1. The criteria for service connection for CFS, to include on the basis of an undiagnosed illness, have not been met.  38 U.S.C. § 1110, 1117, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.317 (2017).

2. The criteria for service connection for IBS, to include on the basis of an undiagnosed illness, have not been met.  38 U.S.C. § 1110, 1117, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in October 2008.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In June 2017, the Board remanded the claims of entitlement to service connection for CFS and entitlement to service connection for IBS for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction scheduled the Veteran for VA examinations and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268   (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

II. Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  

The Board also observes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi- symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii) (2017).  In the case of claims based on an undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i) (2017).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2017).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2017).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2017).

B.  Factual Background and Analysis

1.  Chronic Fatigue Syndrome

Service treatment records (STRs) show reported headaches in February and November 1989.  

A March 1995 Persian Gulf Questionnaire reflects the Veteran's complaints of headaches, fatigue and difficulty sleeping.

Post-service VA treatment records show complaints of severe headaches and body aches in 1995, 1998, and 1999.

During his January 2017 travel Board hearing, the Veteran testified that his symptoms include generalized muscle aches, weakness and fatigue, severe headaches, and sleep disturbances.  He reported taking Flexiril to relieve muscle pain.  The Veteran stated that he believed he may have CFS but that it is stabilized and under control with his current medication regiment.  The Veteran's ex-wife testified she received telephone calls in the past that the Veteran was too tired to function or drive and that the hospital kept him overnight for observation once but was unable to diagnose him.

Pursuant to the Board's June 2017 remand, the Veteran was afforded a VA examination in July 2017.  During the examination, the Veteran reported symptoms  of fatigue after returning home from the Persian Gulf War.  He stated he experiences daily fatigue and that he is prescribed Trazodone to help him sleep better.  He reported a history of depression and episodes of a sore throat, mainly during winter months.  The Veteran also reported intermittent headaches, as well as severe fatigue that required bedrest for two to three times each month, which causes him to miss work.  

The examiner opined that it is less likely than not that the Veteran's reported symptoms of fatigue and sleep disturbances were incurred in or caused by a claimed in-service injury, event or illness.  The examiner reasoned that the Veteran does not have a current diagnosis of CFS, nor do his STRs or post-service treatment records show a diagnosis of CFS.  The examiner stated that the Veteran's symptoms of fatigue and sleep disturbances were attributed to a diagnosable condition with clear etiology, specifically, the Veteran's service-connected PTSD.

After consideration of the entire record and the relevant law, the Board finds that service connection for CFS, to include on the basis of an undiagnosed illness is not warranted.

Personnel treatment records establish that the Veteran served in Southwest Asia from September 1990 to November 1991.  The Veteran therefore has a qualifying period of service under 38 U.S.C. § 3.317.

Neither the Veteran's STRs nor his post-service treatment records reflect a diagnosis of CFS or confirm the Veteran's symptoms are due to an undiagnosed illness.

The Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's symptoms of fatigue and sleep disturbances and active service weighs against the claim.  The July 2017 VA examiner found no diagnosis of CFS.  The examiner opined that the Veteran's reported symptoms of fatigue and sleep disturbances were most likely symptoms of his already service-connected PTSD.  Additionally, the Veteran's March 2017 VA examination for PTSD notes sleep disturbances as a symptom of his PTSD.

The Board has considered the Veteran's statements describing his fatigue and sleep disturbances as an independent chronic disability, but finds that his lay statements are outweighed by the competent medical evidence of record characterizing the claimed fatigue and sleep disturbances as manifestations of another disability, namely, his service-connected PTSD.  The Board notes that the Veteran is competent to report observable symptomatology, such as the onset and character of his fatigue and sleep disturbances, but he does not possess the requisite medical knowledge to diagnose CFS, which VA has determined must meet specific regulatory and medical criteria.  See 38 C.F.R. § 4.88a (2017); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson is generally incapable of opining on matters requiring medical knowledge).  Furthermore, the Veteran has not presented or identified any contrary medical opinion that supports a diagnosis of CFS.  Accordingly, the Board finds that the Veteran does not meet the criteria for a diagnosis of CFS.

The Veteran has also argued that his fatigue and sleep disturbances are signs or symptoms of an undiagnosed illness due to his service in Southwest Asia.  As noted above, the record establishes that the Veteran's fatigue and sleep disturbances are manifestations of the Veteran's PTSD. Therefore, they may not be characterized as signs or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii) (2017).

In summary, taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for CFS, to include on the basis of an undiagnosed illness.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. §  5107(b) ( 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


2.  Irritable Bowel Syndrome

Service treatment records (STRs) show an April 1987 diagnosis of viral gastroenteritis, and small amounts of blood in the Veteran's stool as well as a diagnosed anal fissure in December 1988.  During his November 1989 examination in service, the Veteran checked ?no" for stomach and intestinal trouble or indigestion.

Post-service VA treatment records show that in May 1999, the Veteran reported blood in his stool as well as a five year history of stomach pains.

Nausea, abdominal pain, and black tarry stool were reported in October 1999 and June 2000.  June 2000 testing showed a normal small bowel and GERD.

Private treatment records show IBS under a list of medical problems with no other details provided.

March 2013 post-service VA treatment records reflect the Veteran's dairy allergy is noted to cause diarrhea.

Private treatment records from 2014 to 2015 note symptoms of diarrhea.  The Veteran suspected he consumed bad water from a trip to the Dominican Republic in 2014 and in 2015, the Veteran stated anti-diarrhea medications provided no relief, and the Veteran was diagnosed with viral gastroenteritis and colitis.

Post-service VA treatment records from 2014 to 2017 note normal bowel sounds, the Veteran denying bowel changes, as well as a note from the Veteran's primary care provider  that IBS is not included as part of his medical problem list from 1995 to present, despite his report to her of gastrointestinal symptoms upon return from deployment in 1991.

During his January 2017 travel Board hearing, the Veteran testified that his symptoms include alternating diarrhea and constipation, both of which the Veteran stated were mild at the moment.  He stated that he experiences intermittent stomach pains severe in nature, which he takes medication for.  The Veteran stated that the VA medical center continues to diagnose him with IBS.  His ex-wife also testified that the Veteran did not have IBS issues when he deployed to the Persian Gulf, and that symptoms began around 1992.

Pursuant to the Board's June 2017 remand, the Veteran was afforded a VA examination in July 2017.  During the examination, the Veteran reported gastrointestinal symptoms relating to intermittent episodes of diarrhea, sharp abdominal pain, nausea, and constipation.  He reported a history of lactose intolerance and that he avoids dairy products.  He stated that when he turned 50, he underwent a colonoscopy which revealed polyps and required a polypectomy. 

The examiner opined that it is less likely than not that the Veteran's reported gastrointestinal symptoms were incurred in or caused by a claimed in-service injury, event or illness.  The examiner reasoned that the Veteran does not have a current diagnosis of IBS, nor do his STRs or post-service treatment records show a diagnosis of chronic intestinal symptoms or IBS.  The examiner stated that while the Veteran's STRs and post-service VA treatment records document a diagnosis of acute gastroenteritis, these episodes were transient in nature and had resolved.  The examined noted that the Veteran's post-service VA treatment records from 1999 to 2016 were silent for chronic diarrhea or chronic intestinal symptoms, as well as silent for a diagnosis of IBS.  The examiner stated that the Veteran's gastrointestinal symptoms were attributed to diagnosable conditions with clear etiology, specifically, GERD and colon polyps which were not related to the Veteran's active service.

After consideration of the entire record and the relevant law, the Board finds that service connection for IBS, to include on the basis of an undiagnosed illness is not warranted.

While the Veteran's STRs indicate a diagnosis of viral gastroenteritis in April 1987, the Veteran indicated he experienced no stomach or intestinal problems during his November 1989 in-service examination.
 
As previously noted, the Veteran has not received a diagnosis of IBS.  The Board recognizes the Veteran's reports of abdominal pain, nausea, and diarrhea in post-service VA and private treatment records, however, the Board notes that these reports do not represent definitive diagnoses; therefore, the Board finds them speculative in nature without an ultimate determination on further evaluation.

In making this finding, the Board accords significant probative weight to the July 2017 VA examination report. After an examination and review of the Veteran's claims file, the examiner concluded that the Veteran does not meet the criteria necessary for a diagnosis of IBS.  The examiner opined that the Veteran's reported gastrointestinal symptoms were due to diagnoses of GERD and colon polyps, which were not found to be related to active service.  Additionally, this opinion is supported by the medical record that is absent of any diagnosis of IBS, as noted by the VA examiner.  

The Board has considered the Veteran's statements describing his gastrointestinal symptoms as an independent chronic disability, but finds that his lay statements are outweighed by the competent medical evidence of record characterizing the claimed gastrointestinal symptoms as manifestations of other disabilities, namely, GERD and colon polyps.  The Board notes that the Veteran is competent to report observable symptomatology, such as the onset and character of his gastrointestinal issues, but he does not possess the requisite medical knowledge to diagnose IBS, which VA has determined must meet specific regulatory and medical criteria.  See 38 C.F.R. § 4.88a (2017); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson is generally incapable of opining on matters requiring medical knowledge).  Furthermore, the Veteran has not presented or identified any contrary medical opinion that supports a diagnosis of IBS.  While the Veteran's private treatment records from September 2007 list IBS under a list of medical problems, these records are silent for any further complaints by the Veteran or treatment for IBS.  Notes recorded on the same September 2007 visit note the Veteran's bowel sounds were normal.  Accordingly, the Board finds that the Veteran does not meet the criteria for a diagnosis of IBS.

Additionally, the Board finds that service connection is not warranted for gastrointestinal symptoms due to an undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War because the Veteran's symptoms have been attributed to known clinical diagnoses, specifically, GERD and colon polyps.  38 C.F.R. § 3.317(a) (2017).

In summary, taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for IBS, to include on the basis of an undiagnosed illness.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. §  5107(b) ( 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic fatigue syndrome, to include on the basis of an undiagnosed illness is denied.

Entitlement to irritable bowel syndrome, to include on the basis of an undiagnosed illness is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


